DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4, 7, 10, 15-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Studer et al. 2017/0295772 or Eom et al. 2017/0258068 and Burrows et al. 2002/0139040 and Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451.
Burrows et al. disclose an adhesive-type insect trap comprising a main body (20) having an adhesive sheet insertion hole (area between 24 & 40 in Fig. 3); a plurality of light emitting sources (27) configured to emit light having a wavelength that attracts insects (UV light); a light source mount (26) disposed on the main body (see Fig. 1) and mounting the plurality of light emitting sources thereon (see Fig. 1); and a cover (50) detachably attached to the main body and having a through-hole (56, 57) formed in at least a portion thereof; and an adhesive sheet (30) comprises including a flypaper piece (35) and a sheet (insert 30 of cardboard); wherein the main body comprises a guide unit (24, 40) guiding the adhesive sheet, and the cover comprises a light refracting portion (50 made of translucent material; see col. 6, lines 12-15 & roughened inner surface 59) formed on an outer surface thereof, or an inner surface (inner surface 59 having a roughened surface) thereof and including a roughness portion (59; see col. 6, lines 18-25); wherein the light refracting portion has a haze (50 made of translucent material; see col. 6, lines 12-15), but does not disclose a plurality of light emitting sources configured to emit light having a wavelength range that attracts insects.  Studer et al. and Eom et al. disclose a plurality of light emitting sources (second set of yellow/green LEDs 102 having a wavelength of between 500-590 nm, third set of violet/blue LEDs 104 having a wavelength of between 380-495 nm, fourth set of UV LEDs 106 having a wavelength at or below 400 nm such as 315-400 nm OR UV LED modules 161, 261, 361 may emit UV light emit light having a wavelength of 340-390 nm) configured to emit light having a wavelength range (see para. 0013 OR see paras. 0016-17, 0081-82) that attracts insects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of light emitting sources of Burrows et al. such that they emit light having a wavelength range that attracts insects in view of Studer et al. or Eom et al. in order to provide a certain display of light with respective portions having different colors of light recognized by target insects in order to provide a pattern of highly attractive light to the target insects which the user desires to be caught or to provide a known range of wavelengths of light that are especially attractive to the various target insect species that are sought by the user to be captured.  Burrows et al. disclose a through-hole blocking structure (front face 55 which has portions extending between 56-57) configured to block at least a portion of the through-hole (56-57; see Fig. 1), but do not disclose the through-hole blocking structure configured to extend from the cover to protrude outward from the cover.  Burrows et al. ‘040 disclose a main body (12); a light source (20); a light source mount (structure of 12 which mounts 20 thereto); a cover (14) detachably attached to the main body and having a through-hole (17) formed in at least a portion thereof and a through-hole blocking structure (16) configured to block at least a portion of the through-hole and extend from the cover to protrude outwardly from the cover (16 protrudes from 14 via 34, 37, 39; see 16 in phantom lines in Fig. 10).  It would have been obvious to one of ordinary skill in the art to modify the through-hole blocking structure of Burrows et al. such that it is configured to block at least a portion of the through-hole and extend from the cover to protrude outward from the cover in view of Burrows et al. ‘040 in order to increase the reach and attractiveness of the UV light emitting by the light source (20) while at the same time providing an opening in the cover between the through-hole blocking structure and the remainder of the cover so as to provide an entryway for insects to enter the interior of the housing (see paras. 0004, 0027).  Burrows et al. do not disclose wherein the light refracting portion has a haze of 30% or more.  Strube discloses a trap comprising main body (18); a light source (34); a cover (114) detachably attached to the main body (via 26), wherein the cover comprises a light refracting portion (114 can be made of translucent material; see para. 0033) which can have a varying degree of translucencies, as desired, so long as the light that is produced by the light source (34) is visible therethrough (see para. 0033).  It would have been obvious to one of ordinary skill in the art to modify the light refracting portion of Burrows et al. such that it has a haze of a certain percentage in view of Strube so long as the light that is produced by the light source is visible therethrough to thereby allow the desired amount of light to be visible to the external environment to attract the desired insects.  Burrows et al. and Strube do not disclose wherein the light refracting portion has a haze of 30% or more.  Ye et al. disclose a light tube comprising a transparent cover (16) disposed on tube body (12) to cover light emitting diode (14), wherein the cover is preferably made of a light scattering material with a haze greater than 70% for further enhancing its light scattering effect so as to make the light passing through the transparent cover have a more uniform brightness distribution (see col. 2, lines 33-43), and the cover having first (22), second (24), and third (26) microstructure regions formed on surfaces of the cover (see Figs. 2-3) for further enhancing the light scattering effect.  Yuan et al. disclose a first light-condensing layer (3; see para. 0024) having a haze value ranging from 5% to 30% and a surface roughness ranging from 0.1 RMS to 1 RMS and a second light-condensing layer (4; see para. 0025) having a haze value ranging from 70% to 100% and a surface roughness ranging from 1 RMS to 10 RMS.  It would have been obvious to one of ordinary skill in the art to modify the light refracting portion of Burrows et al. and Strube such that it has a haze of 30% or more in view of Ye et al. or Yuan et al. so as to diffuse the light and thereby distribute it to external surroundings to the degree desired by the user.  
In regard to claim 8, Burrows et al. disclose wherein the roughness portion comprises a base (base inner surface of 59) and a protrusion (portions of roughened inner surface 59 that extend away from the base inner surface of 59) protruding from the base (see Fig. 3).
In regard to claim 9, Burrows et al. disclose wherein the base/main body (20) is attached to a surface of the cover (see portions of 20 abutting corresponding inner surface portions of 50; see col. 6, line 66 to col. 7, line 5 & Figs. 1-3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Studer et al. 2017/0295772 or Eom et al. 2017/0258068 and Burrows et al. 2002/0139040 and Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451 as applied to claim 1 above, and further in view of Trantina 3,358,138 or Lieberman 2,740,216.
Burrows et al., Strube, Ye et al. or Yuan et al. do not disclose wherein the cover comprises the roughness portion formed on the outer surface thereof.  Trantina discloses a main body (30); light source (65) disposed on the main body (see Fig. 2); a cover (10) detachably attached to the main body (via 20, 25), the cover comprising a light refracting portion formed on an outer surface (11) thereof and including a roughness portion (prismatic lower surface 11) formed on the outer surface thereof (see Figs. 2-3).  Lieberman discloses a light source (16) and a cover (15) which comprises a light refracting portion (15 formed of translucent, light diffusing material) formed on an outer surface thereof and including a roughness portion formed on the outer surface thereof (see Fig. 2).  It would have been obvious to one of ordinary skill in the art to substitute the cover roughness portion formed on an outer surface of the cover of Trantina or Lieberman for the cover roughness portion formed on the inner surface of the cover of Burrows et al., Strube, Ye et al. or Yuan et al. since by doing so would result on the light being diffracted upon exiting the cover material so as to further diffuse the light outwardly from the cover rather than diffusing the light within the confines of the cover before it exits the cover as in Burrows et al. which has the roughness portion disposed on an inner surface of the cover.
Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Studer et al. 2017/0295772 or Eom et al. 2017/0258068 and Burrows et al. 2002/0139040 and Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451 and Trantina 3,358,138 or Lieberman 2,740,216 as applied to claim 6 above, and further in view of Inada et al. 9,595,648 or Chien et al. 2014/0131675.
Burrows et al., Strube, Ye et al. or Yuan et al., and Trantina or Lieberman do not disclose wherein the roughness portion comprises a first protrusion and a second protrusion attached to the first protrusion, the first and second protrusion having different volumes.  Inada et al. and Chien et al. disclose a light diffusing layer (see Fig. 3B OR Fig. 1) wherein the roughness portion comprises a first protrusion (larger protrusions in Fig. 3B OR larger protrusions in Fig. 1) and a second protrusion (smaller protrusions in Fig. 3B or smaller protrusions in Fig. 1) attached to the first protrusion, the first and second protrusion having different volumes (see larger protrusions having larger volumes than smaller protrusions in Fig. 3B OR see larger protrusions having larger volumes than smaller protrusions in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the roughness portion of Burrows et al., Strube, Ye et al. or Yuan et al., and Trantina or Lieberman such that it comprises a first protrusion and a second protrusion attached to the first protrusion, the first and second protrusion having different volumes in view of Inada et al. or Chien et al. so as to provide a roughness portion having various refractive indices contained therein and also to further diffract the outgoing light from the cover so as to disperse the insect attractant light as widely as desired so as to reach as many potential insect pest targets in the vicinity of the trap.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Studer et al. 2017/0295772 or Eom et al. 2017/0258068 and Burrows et al. 2002/0139040 and Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451 as applied to claim 1 above, and further in view of Sanford et al. 10,561,135 or Yapel et al. 8,888,333.
Burrows et al., Strube, Ye et al. or Yuan et al. do not disclose wherein the light refracting portion has a difference of less than 40% between total light transmittance (%) and haze (%).  Sanford et al. disclose an insect trap device (1010) with a divider (1034) constructed from a transparent or translucent material (haze) which may be coated with a transparent or translucent (haze) adhesive (136) on front surface (138) and that the material and thickness of the divider and adhesive are selected to transmit a substantial portion of the UV and/or visible and/or IR light, for example greater than 60% of the light is transmitted through divider (134) and adhesive (136; see col. 51, lines 32-56).  Yapel et al. disclose a light redirecting film and display wherein the light redirecting film includes a first major surface (110) that includes a plurality of first microstructures (150) that extend along a first direction; the light redirecting film also includes a second major surface (120) that is opposite to the first major surface and includes a plurality of second microstructures (160); the second major surface has an optical haze that is in a range from about 4% to about 20% and an optical clarity that is in a range from about 20% to about 60% (see col. 7, lines 47-62); the light redirecting film has an average effective transmission that is not less than about 1.55 (see col. 7, lines 39-46).  It would have been obvious to one of ordinary skill in the art to modify the light refracting portion of Burrows et al., Strube, Ye et al. or Yuan et al. such that it has a difference of less than 40% between total light transmittance (%) and haze (%) in view of Sanford et al. or Yapel et al. in order to diffuse and spread the light outwardly from the trap to the most reasonable extent possible without sacrificing the desired levels of light to be emitted from the trap so as to still be able to sufficiently attract the target insect pests to the trap.

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Burrows, Ye and Yuan do not teach or suggest, individually or in combination, all of the recited features of claim 1…none of the cited references teaches or suggests the claimed light emitting sources and the claimed cover…”, the Examiner contends that newly cited reference of Studer et al. 2017/0295772 or Eom et al. 2017/0258068 disclose the newly amended limitation of claim 1 regarding the light emitting sources configured to emit light having a wavelength range that attracts insects and Burrows et al. 2002/0139040 discloses the newly amended limitation in claim 1 regarding the through-hole blocking structure configured to extend from the cover to protrude outward from the cover.
In regard to applicant’s argument that “Referring to FIG. 3 of Burrows…Fluorescent tubes 27 and any insect attractant chemical on the cover housing attract insects, which fly through openings 56, 57 in the cover housing 50…insects continue on through slots 43 in a screen 40 and encounter the sticky substance 35 on an insect trapping insert 30…Burrows heavily emphasizes the structure and functions of the screen 40…Burrows discloses that ‘[r]egardless of the method chosen to secure the screen 40 in the insect trap 10, the screen 40 should be installed so that the screen 40 is positioned between the light source,…fluorescent tube 27, and the insect trapping insert 30.’”, the Examiner contends that the Examiner has not attempted to interpret the screen 40 as representing any form of a through-hole blocking structure.  The newly cited modifying reference to Burrows et al. 2002/0139040 clearly discloses the through-hole blocking structure in the form of lens 16 which obstructs the through-hole defined by main entrance 17.
In regard to applicant’s argument concerning claim 6 that “Trantina and Lieberman do not cure the deficiencies of the cited references…”, the Examiner contends that Trantina and Lieberman were only relied upon for their teaching of the outer surface of the cover having the roughness portion formed thereon but were not relied upon to teach the amended limitations of claim 1.
In regard to applicant’s argument regarding claims 8 and 11 that “Inada or Chien do not cure the deficiencies of the cited references.”, the Inada and Chien references were merely relied to teach the roughness portion comprising a first and a second protrusion attached to the first protrusion, the first and second protrusion having different volumes but were not relied upon to teach the amended limitations of claim 1.
In regard to applicant’s argument regarding claim 13 that “Sanford or Yapel do not cure the deficiencies of the cited references.”, the Sanford and Yapel references were merely relied to teach wherein a difference between the total light transmittance value and the haze value being less than 40% but were not relied upon to teach the amended limitations of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA